         Case 2:20-cv-02372-JAR-TJJ Document 1 Filed 07/31/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


 Midwest Division-MMC, LLC d/b/a
 Menorah Medical Center,

                        Plaintiff,

  v.                                              Civil Action No. 2:20-cv-2372

 NNOC-Missouri & Kansas/NNU,
 CALIFORNIA NURSES’ ASSOCIATION,

                        Defendants.


                     COMPLAINT FOR DECLARATORY JUDGMENT

        Plaintiff Midwest Division-MMC, LLC d/b/a Menorah Medical Center (“MMC” or the

“Hospital”) by and through its undersigned legal counsel, files this action seeking declaratory relief

pursuant to the Labor-Management Relations Act of 1947, as amended, 29 U.S.C. § 185, and the

Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq. As discussed in more detail below, the

Defendant labor organization has filed a grievance and demanded an arbitration panel, despite the

fact that the Parties’ collective bargaining agreement (“CBA”) contains express provisions

excluding the dispute involved from the CBA’s grievance and arbitration provisions. Accordingly,

the dispute is inarbitrable and Defendant must withdraw its demand for arbitration. Plaintiff asks

this Court for a judgment so stating.

                                 JURISDICTION AND VENUE

        1.        The federal question jurisdiction of this Court is invoked pursuant to 28 U.S.C. §

1331 and Section 301 of the Labor-Management Relations Act of 1947, as amended, 29 U.S.C. §

185.




{00209184.DOCX}
         Case 2:20-cv-02372-JAR-TJJ Document 1 Filed 07/31/20 Page 2 of 5




        2.        Venue is appropriate in this Court as the collective bargaining relationship at issue

and the dispute between the Parties arises within the territorial jurisdiction of this Court. In

addition, as discussed below, the labor organization and its authorized officers or agents are

engaged in representing or acting for employee members within this District.

                                             PARTIES

        3.        Plaintiff, MMC, is a Delaware corporation, with its principal place of business in

Kansas. MMC operates a state-of-the-art hospital located at 5721 W. 119th Street, Overland Park,

Kansas. MMC provides quality, compassionate healthcare services and is a leader in cancer care.

        4.        Defendant California Nurses’ Association does business in Kansas as NNOC-

Missouri & Kansas/NNU, an unincorporated labor organization which represents the employees

of various employers (including MMC employees, as discussed below) throughout Missouri and

Kansas and maintains its office and principal place of business at 222 W. Gregory Boulevard, Suite

241, Kansas City, Missouri, 64114 (collectively the “Union”).

                     THE COLLECTIVE BARGAINING AGREEMENT

        5.        MMC and the Union are parties to a CBA effective by its terms on October 21,

2018 and expiring on May 31, 2021, covering all Registered Nurses (“RN”) employed by MMC.

(Exhibit A).

        6.        Article 14: Grievance Procedure of the CBA covers the grievance provisions

agreed to by the Parties for resolving certain disputes. Step One of the grievance procedure

requires an authorized Union Representative to file a written grievance with the Manager of the

Nursing Unit. If the grievance is not resolved in a mutually satisfactory manner, an authorized

Union Representative may proceed to Step Two by submitting a written grievance to the Chief

Nursing Officer (“CNO”). If a grievance affects more than one Unit or department of the Hospital,


{00209184.DOCX}
                                                  2
         Case 2:20-cv-02372-JAR-TJJ Document 1 Filed 07/31/20 Page 3 of 5




and relief is unavailable from the immediate supervisor, it may be submitted immediately at Step

Two. Pursuant to Article 3: Arbitration of the CBA, if a grievance is not resolved at Step Two,

the Union may advance the grievance to arbitration by submitting a written demand for arbitration

to the CNO or previously authorized designee and by submitting a request to the Federal Mediation

and Conciliation Service (“FMCS”) for a panel of arbitrators.

        7.        However, the CBA expressly excludes certain disputes from these grievance and

arbitration provisions, including the dispute at issue in this matter.

                           CLAIM FOR DECLARATORY RELIEF

        8.        In accordance with the CBA, MMC provides certain benefits to its RNs, including

but not limited to a 401(k) plan. Issues regarding the 401(k) plan are governed by Article 5:

Benefits of the CBA.

        9.        Article 5 is the only CBA provision governing the 401(k) plan, and no other

provision imposes any obligation or restriction on MMC relating to the 401(k) plan.

        10.       Pursuant to Article 5, Section 2. A, MMC “may amend or terminate any of the

plans referred to in [Article 5]” subject to certain conditions described in that provision.

Significantly, Article 5 provides that any such amendments of any of the plans identified in that

Article and any issues relating to the administration of such plans are not subject to the grievance

or arbitration procedures of the CBA. More specifically, Article 5 of the CBA specifically states,

“No termination or amendment of a plan or any issues relating to administration or application of

such plans, shall be subject to the grievance and arbitration provisions of this Agreement.”

        11.       Notwithstanding this precise exclusion set out in the CBA, on June 19, 2020, the

Union breached the contract between the parties by filing a purported class action grievance on

behalf of “ALL effected[sic] RNs & the Union” alleging that the “Hospital unilaterally made


{00209184.DOCX}
                                                  3
         Case 2:20-cv-02372-JAR-TJJ Document 1 Filed 07/31/20 Page 4 of 5




changes to the 401(k) in a manner that was discriminatory to the bargaining unit members & in

violation of the contract.” (Exhibit B) (emphasis in original). The remedy requested was for MMC

to “[r]estore 401(k) contribution to previous level.” Id.

        12.       The Union further breached the contract between the parties when it then

proceeded with submitting an arbitration demand on July 6, 2020, and requesting an arbitration

panel from FMCS on July 10, 2020, in direct contravention of the CBA’s express exclusion of

such a dispute from its arbitration provision.

        13.       There is no basis to the Union’s claim that the changes to the 401(k) plan violated

the CBA. Article 5, Section 2. A expressly allows the Hospital “to amend or terminate” the plan.

        14.       The allegation in the grievance that the changes to the 401(k) plan are

discriminatory does not make the dispute grievable or arbitrable as explained above.

        15.       Moreover, Article 21: Mutual Responsibilities similarly provides that claims of

discrimination cannot be grieved or arbitrated. More specifically, Article 21 of the CBA states,

“The parties agree that the governmental agencies with jurisdiction over these [anti-discrimination

and anti-retaliation] laws and regulations, and the courts should these laws and regulations so

provide, have the expertise needed to address, and remedy if appropriate, alleged violations of

these laws and regulations. Accordingly, allegations of such violations will not be subject to the

grievance and arbitration provisions of this Agreement.”

        16.       On July 21, 2020, counsel for the Hospital wrote to the Union, citing the CBA

and asking the Union to immediately withdraw the grievance and its request for an arbitration

panel. (Exhibit C). To date, the Union has not done so. The Union’s conduct is illegal and improper

and would result in harm to MMC by requiring it to arbitrate a claim expressly precluded by

contractual agreement.


{00209184.DOCX}
                                                  4
         Case 2:20-cv-02372-JAR-TJJ Document 1 Filed 07/31/20 Page 5 of 5




        17.         Plaintiff designates Kansas City, Kansas as the location of trial.

        WHEREFORE, MMC seeks judgment against the Union:

                  (a)    Declaring the grievance asserted by the Union not arbitrable;

                  (b)    Directing the Union to withdraw its demand for arbitration and request for
                         an arbitration panel;

                  (c)    Temporarily, preliminarily, and permanently enjoining, prohibiting, and
                         restraining the Union from attempting to arbitrate any grievance
                         concerning the 401(k) plan under the current CBA;

                  (d)    Awarding MMC its attorney’s fees and cost of this suit; and

                  (e)    Awarding MMC such other and further relief as the Court may deem
                         proper.

        Dated this 31st day of July, 2020.

                                                 Respectfully submitted,

                                                 /s/Brent Coverdale__________________________
                                                 Brent N. Coverdale
                                                 KS Bar No. 18798
                                                 SCHARNHORST AST KENNARD GRIFFIN, PC
                                                 1100 Walnut, Suite 1950
                                                 Kansas City, MO 64106
                                                 Telephone: (816) 268-9419
                                                 Facsimile: (816) 268-9409
                                                 Email: bcoverdale@sakg.com

                                                 Patricia G. Griffith
                                                 GA Bar No. 311928
                                                 FORD & HARRISON LLP
                                                 271 17th Street, NW, Suite 1900
                                                 Atlanta, GA 30363
                                                 Telephone: (404) 888-3831
                                                 Facsimile: (404) 888-3863
                                                 Email: pgriffith@fordharrison.com
                                                 (pro hac vice forthcoming)

                                                 Attorneys for Plaintiff



WSACTIVELLP:11660594.1


{00209184.DOCX}
                                                    5
